
	

114 S418 IS: Promoting Health as Youth Skills in Classrooms and Life Act 
U.S. Senate
2015-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 418
		IN THE SENATE OF THE UNITED STATES
		
			February 9, 2015
			Mr. Udall introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To support and encourage the  health  and  well-being of elementary school  and secondary school
			 students  by enhancing school physical education and health education.
	
	
		1.Short title
 This Act may be cited as the Promoting Health as Youth Skills in Classrooms and Life Act .
 2.FindingsCongress finds the following: (1)Childhood obesity has reached epidemic proportions in the United States.
 (2)Researchers estimate that the medical costs of the obesity epidemic in the United States may total $270,000,000,000 annually.
 (3)More than one-third of children and adolescents are estimated to be overweight or obese. (4)Of all United States deaths from major chronic disease, 23 percent are linked to sedentary lifestyles that now begin at childhood.
 (5)Overweight adolescents have a 70- to 80-percent chance of becoming overweight adults, increasing their risk for chronic disease, disability, and death.
 (6)Studies show that children born today, for the first time in 2 centuries, have a shorter life expectancy than their parents.
 (7)According to the Centers for Disease Control and Prevention, in 2006— (A)1 in 5 students in grades 9–12 seriously considers suicide;
 (B)1 in 3 12th graders, 1 in 4 10th graders, and 1 in 10 8th graders binge drink; and (C)1 in 10 children suffer mental illness causing some level of impairment.
 (8)Studies show that— (A)students who receive social-psychological support and prevention have improved academic achievement;
 (B)instruction in personal and social skills improves decisionmaking and reduces risky health behaviors; and
 (C)comprehensive programs linking rigorous instruction with health, education, social services, and health services in schools can reduce absenteeism.
 (9)The Centers for Disease Control and Prevention recommends that students receive a minimum of 50 hours of health education per year in order to ensure health literacy.
 (10)According to the Centers for Disease Control and Prevention, only 6.4 percent of elementary schools, 20.6 percent of middle schools, and 35.8 percent of high schools require health instruction in all 14 recommended health topics and only 3.8 percent of elementary schools, 7.8 percent of middle schools, and 2.1 percent of high schools provide daily physical education or its equivalent.
 (11)The Institute of Medicine in 2004 reported that enhanced school health education programs are essential to developing a health literate society in the United States as the Nation faces increasing health care challenges. In 2013, the Institute of Medicine recommended elevating physical education to a core subject in an effort to combat childhood obesity.
 (12)According to the Centers for Disease Control and Prevention, studies suggest that physical activity can impact cognitive skills and attitudes, and important components of improved academic performance, including enhanced concentration and attention as well as improved classroom behavior.
 (13)The White House Task Force on Childhood Obesity Report recommends increasing the quality and frequency of sequential, age, and developmentally appropriate physical education for all students, taught by certified physical education teachers.
 (14)The Society of Health and Physical Educators recommends that elementary school students receive 150 minutes per week of physical education and that middle school and high school students receive 225 minutes per week of physical education.
 (15)The American school system is already situated to reach 50,000,000 children and youth to provide the health and physical education they need and a place for them to engage in these behaviors, such as nutritious eating and participating in physical activity.
 (16)Military readiness is vulnerable, as almost 30 percent of 17–24 year olds are too overweight to serve in the U.S. military.
 (17)Physical education and health education are critical to combating these harmful trends and are key components to educating the whole child.
			3.Health education and physical education
 (a)DefinitionsSection 9101(11) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801(11)) is amended by striking and geography and inserting geography, physical education, and health education.
 (b)AssessmentsSection 1111(b)(3) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(3)) is amended by adding at the end the following:
				
 (E)Assessments for health education and physical educationNotwithstanding any other provision of this Act, each State shall determine the most feasible measure for assessing students in health education and physical education, including the use of adaptive assessments, to measure student knowledge and performance according to State standards and benchmarks..
			4.Carol M. White Physical Education Program
 (a)In generalThe Carol M. White Physical Education Program (20 U.S.C. 7261 et seq.) is amended— (1)by striking section 5503 and inserting the following:
					
						5503.Program authorized
 (a)AuthorizationThe Secretary is authorized to award grants to local educational agencies and community-based organizations to pay the Federal share of the costs of initiating, expanding, and improving physical education programs for kindergarten through 12th-grade students by—
 (1)providing materials, equipment, and support to enable students to participate actively in physical education activities; and
 (2)providing funds for staff and teacher training and education. (b)Program elementsA physical education program funded under this subpart may provide for 1 or more of the following:
 (1)Fitness education and assessment to help students understand, improve, or maintain their physical well-being.
 (2)Instruction in a variety of motor skills and physical activities designed to enhance the physical, mental, and social or emotional development of every student.
 (3)Development of, and instruction in, cognitive concepts about motor skill and physical fitness that support a lifelong healthy lifestyle.
 (4)Opportunities to develop positive social and cooperative skills through physical activity participation.
 (5)Instruction in healthy eating habits and good nutrition. (6)Opportunities for professional development for teachers of physical education to stay abreast of the latest research, issues, and trends in the field of physical education.
 (c)Special ruleFor the purpose of this subpart, extracurricular activities, such as team sports and Reserve Officers’ Training Corps (ROTC) program activities, shall not be considered as part of the curriculum of a physical education program assisted under this subpart.; and
 (2)by adding at the end the following:  5508.Authorization of appropriationsThere are authorized to be appropriated to carry out this subpart such sums as may be necessary for fiscal year 2016 and each of the 4 succeeding fiscal years..
 (b)Table of contentsThe table of contents in section 2 of the Elementary and Secondary Education Act of 1965 is amended by inserting after the item relating to section 5507 the following:
				Sec. 5508. Authorization of appropriations..
			
